Citation Nr: 1516486	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-16 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training from October 1962 to April 1963, and active service from September 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2013, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss is not related to service.

2.  The Veteran's tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss and tinnitus, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3), 3.309(a); Fountain v. McDonald, No. 13-0540, 2015 WL 510609, at *4 (Vet. App. Feb. 9, 2015).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (2014); 38 C.F.R. § 3.102 (2014).

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus, resulting from exposure to loud noises as an infantryman while in the Army.  Such duties are consistent with exposure to noise, and accordingly, the Board concedes in-service noise exposure.  The Board also does not dispute that he has a current hearing loss and tinnitus disability as defined for VA purposes.  Thus, the dispositive question in this case is whether the Veteran's hearing loss and tinnitus are related to service.

The Board notes that prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA prior to July 1966.  However, in July 1966 VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The in-service audiograms in this case were conducted in 1963 and 1965 and must be converted from ASA to ISO units.  

Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

The Veteran was examined for enlistment in September 1963 at which time his ears and hearing were found to be normal.  His pure tone thresholds, in decibels, converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
x
5
LEFT
5
10
10
x
10

Speech recognition ability was not reported.

The Veteran was examined in June 1965 for separation from service, during which time his ears and hearing were again found to be normal.  His pure tone thresholds, in decibels, converted to ISO units, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
x
5
LEFT
20
10
15
x
5

Again, speech recognition ability was not reported.

On all in-service reports of medical history, the Veteran denied any history of ear trouble.  The Veteran's service treatment records do not show any complaints or abnormal findings pertaining to hearing loss or tinnitus at any time during service.

The Veteran was afforded a VA audiology examination conducted by Better Sound Hearing Aid Service (BSHAS) in December 2012, which revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
60
65
80
62.5
LEFT
55
60
75
85
68.75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 80 in the left ear.  The audiologist noted that as to functional impact of the hearing loss and tinnitus, the Veteran cannot hear people well, particularly when people are talking to him from behind, and has difficulty hearing in noise.  

As to the relationship between the Veteran's hearing loss, tinnitus and service, the BSHAS audiologist concluded that the Veteran's hearing loss is less likely than not related to service.  In support of his conclusion, the audiologist noted that although the Veteran did not use hearing protection when firing weapons as an infantryman and grenade launcher in service, he had not required a hearing conservation program.  The audiologist also noted that the Veteran denied having hearing loss and tinnitus during medical treatment on August 14, 2008.  The audiologist ultimately determined that because the Veteran worked in construction, and then at Whirlpool, and experienced more hearing loss while at Whirlpool, his hearing loss was not related to the military, but rather was acquired outside the military.  The audiologist also determined that the Veteran's tinnitus is at least as likely as not associated with the hearing loss.

The Veteran's medical records are consistent with the December 2012 audiologist's opinion, in that the only documentation regarding either condition is denial by the Veteran during medical treatment on October 1, 2007 and May 5, 2008 that he experienced hearing loss or tinnitus.

The Veteran also submitted a letter and hearing test report from a private audiologist, Dr. M.W., which indicated that his hearing loss is related to service.  Dr. M.W. discussed the Veteran's in-service noise exposure, current audiometric findings, and effects of the hearing loss on daily living.  Dr. M.W. also noted that the Veteran worked as a door repairman at a Whirlpool assembly plant for 29 years and used ear protection.  However, the Veteran reported no hobby or recreational activities that included excess noise.  Dr. M.W. concluded that the Veteran's hearing loss and tinnitus are at least as likely as not related to service, briefly reasoning that excessive noise from weapons used in service results in acoustic trauma, hearing loss and tinnitus.

During his November 2013 Board hearing, the Veteran testified that after service, he was a door repairman for Whirlpool in a factory setting where there was a considerable amount of noise.  However, the Veteran was required to wear earplugs.  Whirlpool required employees to have hearing tests every year, and the Veteran was told at the first one that he had hearing loss.  That occurred in the late 1970s.  The Veteran also testified that he hunted after service, but wore hearing protection.  

Based on the foregoing, the Board finds that service connection for hearing loss and tinnitus is not warranted.  First, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply to the Veteran's claim for service connection for hearing loss and tinnitus.  Neither condition was manifest to a compensable degree within one year of separation from service.  Furthermore, neither condition nor manifestations sufficient to identify them were shown during service.  Rather, hearing tests administered during service were normal and the Veteran denied having any history of hearing or ear trouble during that time period.  Additionally, although the Veteran has asserted that his hearing loss and tinnitus began in service, he admitted during his Board hearing that he was not told he had hearing loss until the late 1970s.  Therefore, the Board finds that the presumption of service connection for sensorineural hearing loss and tinnitus do not apply.

The Board also finds that weight of the evidence is against the Veteran's claims on a direct basis.  The Board affords greater probative weight to the opinion of the BSHAS audiologist than Dr. M.W.  The BSHAS audiologist reviewed the claims file, to include the Veteran's assertions that he experienced loud noises during service, and the Veteran's medical records.  The BSHAS audiologist also considered the Veteran's full post-military noise exposure, indicating that his ultimate conclusion regarding the etiology of the Veteran's hearing loss and tinnitus contemplated a comprehensive review of the Veteran's military, civilian, and medical history.  In contrast, Dr. M.W. based his opinion on an incomplete post-military noise exposure history; significantly, the Veteran failed to inform Dr. M.W. that he worked in construction prior to working at Whirlpool, and also hunted.  Thus, the Board finds the December 2012 audiologist's opinion more probative as to the etiology of the Veteran's hearing loss and tinnitus.

The Board has also considered the Veteran's assertions that his hearing loss and tinnitus are related to service.  However, the Board affords the Veteran's statements little probative weight.  First, the Board notes that the Veteran has been inconsistent regarding the onset of his hearing loss and tinnitus.  When the Veteran filed his initial claim for service connection for those disabilities, he reported that his hearing loss began in 1982 and that tinnitus began in 1978.  The Veteran then told the BSHAS audiologist that both began in the late 1960s, but also reported that most of his hearing loss occurred in his later years at Whirlpool.  It was not until after the Veteran's claim was denied that he began asserting that he experienced hearing loss and tinnitus since service.  See Statement in Support of Claim, dated February 6, 2013.  However, the Veteran admitted during his Board hearing that he was first told that he had hearing loss in the late 1970s, when his hearing was tested for Whirlpool.

Given the Veteran's inconsistency regarding the onset and occurrence of hearing loss and tinnitus, the Board finds his statements about the in-service onset of his current hearing loss and tinnitus not to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statement were written, and conflicting statements of the appellant are factors that the Board can consider and weigh against a claimant's lay evidence.)

Additionally, the first indication of hearing loss and tinnitus in the record is not until the Veteran filed his claim in April 2012, almost five decades after he left the military.  The Board finds the lack of complaints regarding hearing loss and tinnitus significant, particularly in light of the Veteran's employment at Whirlpool and his yearly hearing tests purportedly showing hearing loss.  The Board is entitled to consider a delay in seeking treatment and reporting symptoms as a factor in determining whether a disease or injury in service resulted in chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In sum, the weight of the evidence is against a finding that the Veteran's current hearing loss and tinnitus are related to in-service noise exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).  Therefore, the Veteran's claims for service connection for bilateral sensorineural hearing loss and tinnitus must be denied.

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated in June 2012 is of record.  The RO has obtained pertinent medical records including the Veteran's STRs, and VA outpatient treatment reports.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was provided with a VA audiology examination in December 2012 in response to his claim.  The examination was adequate, despite the Veteran's complaints that he did not understand what tinnitus was and that the examiner was "edgy" with him.  The Board first notes that the Veteran in fact informed the audiologist that he had tinnitus, and so any concern with his understanding of medical terminology appears to be moot.  As to the professionalism of the audiologist, there is no indication that the examination was inadequate for VA compensation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The audiologist fully reviewed the Veteran's claims file and performed the appropriate hearing tests.  The audiologist also discussed the history of the Veteran's hearing loss and tinnitus symptoms with the Veteran, to include their functional effects as required under Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Based on a review of the Veteran's claims file, an examination of the Veteran, and consideration of the Veteran's relevant noise exposure, the audiologist concluded that it was less likely than not that the Veteran's hearing loss and tinnitus were service connected.  Because the medical examination report contained clear conclusions with supporting data, as well as a reasoned medical explanation, the examination was adequate and an additional examination is not necessary.

Finally, the Veteran testified at a hearing before the Board in November 2013.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the Veteran's symptoms and onset of his conditions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014).

Accordingly, the Board finds that the VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that no further development of the claim is necessary to reach a decision on the claim.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


